


Exhibit 10.12

 

IAC/INTERACTIVECORP AMENDED AND RESTATED
2000 STOCK AND ANNUAL INCENTIVE PLAN
(effective December 17, 2008)

 


SECTION 1. PURPOSE; DEFINITIONS.


 

The purpose of the Plan is to give the Corporation a competitive advantage in
attracting, retaining and motivating officers and employees and to provide the
Corporation and its subsidiaries with a stock plan providing incentives more
directly linked to the profitability of the Corporation and increases in
shareholder value.

 

For purposes of the Plan, the following terms are defined as set forth below:

 


(A)           “AFFILIATE” MEANS A CORPORATION OR OTHER ENTITY CONTROLLING,
CONTROLLED BY OR UNDER COMMON CONTROL WITH THE CORPORATION.


 


(B)           “AWARD” MEANS A STOCK APPRECIATION RIGHT, STOCK OPTION, RESTRICTED
STOCK, PERFORMANCE UNIT OR BONUS AWARD.


 


(C)           “AWARD CYCLE” SHALL MEAN A PERIOD OF CONSECUTIVE FISCAL YEARS OR
PORTION THEREOF DESIGNATED BY THE COMMITTEE OVER WHICH PERFORMANCE UNITS ARE TO
BE EARNED.


 


(D)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE CORPORATION.


 


(E)           “BONUS AWARD” MEANS AN ANNUAL BONUS AWARD MADE PURSUANT TO
SECTION 10.


 


(F)            “BONUS PERIOD” SHALL HAVE THE MEANING SET FORTH IN SECTION 10(A).


 


(G)           “CAUSE” MEANS, EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE
PURSUANT TO AN AWARD AGREEMENT, THE WILLFUL AND CONTINUED FAILURE ON THE PART OF
A PARTICIPANT SUBSTANTIALLY TO PERFORM HIS EMPLOYMENT DUTIES IN ANY MATERIAL
RESPECT, OR SUCH OTHER EVENTS AS SHALL BE DETERMINED BY THE COMMITTEE; PROVIDED,
THAT “CAUSE” INCLUDES, WITHOUT LIMITATION: (I) THE PLEA OF GUILTY OR NOLO
CONTENDERE TO, OR CONVICTION FOR, THE COMMISSION OF A FELONY OFFENSE BY A
PARTICIPANT; (II) A MATERIAL BREACH BY A PARTICIPANT OF A FIDUCIARY DUTY OWED TO
THE CORPORATION OR ANY OF ITS SUBSIDIARIES; (III) A MATERIAL BREACH BY A
PARTICIPANT OF ANY NONDISCLOSURE, NON-SOLICITATION OR NON-COMPETITION OBLIGATION
OWED TO THE CORPORATION OR ANY OF ITS SUBSIDIARIES; AND (IV) THE WILLFUL OR
GROSS NEGLECT BY A PARTICIPANT OF HIS EMPLOYMENT DUTIES.   THE COMMITTEE SHALL
HAVE THE SOLE DISCRETION TO DETERMINE WHETHER “CAUSE” EXISTS, AND ITS
DETERMINATION SHALL BE FINAL.


 


(H)           “CHANGE IN CONTROL” AND “CHANGE IN CONTROL PRICE” HAVE THE
MEANINGS SET FORTH IN SECTIONS 11(B) AND (C), RESPECTIVELY.

 

1

--------------------------------------------------------------------------------


 


(I)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME, AND ANY SUCCESSOR THERETO.


 


(J)            “COMMISSION” MEANS THE SECURITIES AND EXCHANGE COMMISSION OR ANY
SUCCESSOR AGENCY.


 


(K)           “COMMITTEE” MEANS THE COMMITTEE REFERRED TO IN SECTION 2.


 


(L)            “COMMON STOCK” MEANS COMMON STOCK, PAR VALUE $.001 PER SHARE, OF
THE CORPORATION.


 


(M)          “CORPORATION” MEANS IAC/INTERACTIVECORP (FORMERLY USA INTERACTIVE),
A DELAWARE CORPORATION.


 


(N)           “COVERED EMPLOYEE” MEANS, WITH RESPECT TO AN AWARD, A PARTICIPANT
DESIGNATED PRIOR TO THE GRANT OF SHARES OF RESTRICTED STOCK, PERFORMANCE UNITS,
BONUS AWARDS OR STOCK OPTIONS (IF SUBJECT TO PERFORMANCE GOALS) BY THE COMMITTEE
WHO WILL BE OR MAY BE A “COVERED EMPLOYEE” WITHIN THE MEANING OF
SECTION 162(M)(3) OF THE CODE IN THE YEAR IN WHICH THE CORPORATION IS EXPECTED
TO BE ENTITLED TO A FEDERAL INCOME TAX DEDUCTION WITH RESPECT TO THE AWARD.


 


(O)           “DISABILITY” MEANS, EXCEPT AS OTHERWISE DETERMINED BY THE
COMMITTEE IN AN AWARD AGREEMENT, PERMANENT AND TOTAL DISABILITY AS DETERMINED
UNDER PROCEDURES ESTABLISHED BY THE COMMITTEE FOR PURPOSES OF THE PLAN. 
NOTWITHSTANDING THE FORGOING, WITH RESPECT TO AN INCENTIVE STOCK OPTION,
“DISABILITY” SHALL MEAN PERMANENT AND TOTAL DISABILITY AS DEFINED IN
SECTION 22(E)(3) OF THE CODE, AND WITH RESPECT TO EACH AWARD THAT CONSTITUTES A
“NONQUALIFIED DEFERRED COMPENSATION PLAN” WITHIN THE MEANING OF SECTION 409A OF
THE CODE, THE FOREGOING DEFINITION SHALL APPLY FOR PURPOSES OF VESTING OF SUCH
AWARD, PROVIDED THAT SUCH AWARD SHALL NOT BE SETTLED UNTIL THE EARLIEST OF:
(I) THE PARTICIPANT’S “DISABILITY” WITHIN THE MEANING OF SECTION 409A OF THE
CODE, (II) THE PARTICIPANT’S “SEPARATION FROM SERVICE” WITHIN THE MEANING OF
SECTION 409A OF THE CODE AND (III) THE DATE SUCH AWARD WOULD OTHERWISE BE
SETTLED PURSUANT TO THE TERMS OF THE AWARD AGREEMENT.


 


(P)           “EARLY RETIREMENT” MEANS RETIREMENT FROM ACTIVE EMPLOYMENT WITH
THE CORPORATION, A SUBSIDIARY OR AFFILIATE PURSUANT TO THE EARLY RETIREMENT
PROVISIONS OF THE APPLICABLE PENSION PLAN OF SUCH EMPLOYER.


 


(Q)           “EBITA” MEANS FOR ANY PERIOD, OPERATING PROFIT (LOSS) PLUS
(I) AMORTIZATION, INCLUDING GOODWILL IMPAIRMENT, (II) AMORTIZATION OF NON-CASH
DISTRIBUTION AND MARKETING EXPENSE AND NON-CASH COMPENSATION EXPENSE,
(III) DISENGAGEMENT EXPENSES, (IV) RESTRUCTURING CHARGES, (V) NON CASH
WRITE-DOWNS OF ASSETS OR GOODWILL, (VI) CHARGES RELATING TO DISPOSAL OF LINES OF
BUSINESS, (VII) LITIGATION SETTLEMENT AMOUNTS AND (VIII) COSTS INCURRED FOR
PROPOSED AND COMPLETED ACQUISITIONS.


 

2

--------------------------------------------------------------------------------


 


(R)            “EBITDA” MEANS FOR ANY PERIOD, OPERATING PROFIT (LOSS) PLUS
(I) DEPRECIATION AND AMORTIZATION, INCLUDING GOODWILL IMPAIRMENT,
(II) AMORTIZATION OF CABLE DISTRIBUTION FEES, (III) AMORTIZATION OF NON-CASH
DISTRIBUTION AND MARKETING EXPENSE AND NON-CASH COMPENSATION EXPENSE,
(IV) DISENGAGEMENT EXPENSES, (V) RESTRUCTURING CHARGES, (VI) NON CASH
WRITE-DOWNS OF ASSETS OR GOODWILL, (VII) CHARGES RELATING TO DISPOSAL OF LINES
OF BUSINESS, (VIII) LITIGATION SETTLEMENT AMOUNTS AND (IX) COSTS INCURRED FOR
PROPOSED AND COMPLETED ACQUISITIONS.


 


(S)           “EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH IN SECTION 15.


 


(T)            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED FROM TIME TO TIME, AND ANY SUCCESSOR THERETO.


 


(U)           “FAIR MARKET VALUE” MEANS, AS OF ANY GIVEN DATE, THE LAST REPORTED
SALES PRICE OF THE COMMON STOCK IN THE OVER-THE-COUNTER MARKET, AS REPORTED BY
NASDAQ (OR, IF THE COMMON STOCK IS LISTED ON A NATIONAL SECURITIES EXCHANGE, AS
REPORTED IN THE PRINCIPAL CONSOLIDATED TRANSACTION REPORTING SYSTEM WITH RESPECT
TO SECURITIES LISTED ON THE PRINCIPAL NATIONAL SECURITY EXCHANGE ON WHICH THE
COMMON STOCK IS LISTED OR ADMITTED TO TRADING) ON THE LAST PRECEDING DATE OR, IF
THERE ARE NO REPORTED SALES ON THAT DATE, ON THE LAST DAY PRIOR TO THAT DATE ON
WHICH THERE ARE SUCH REPORTED SALES.


 


(V)           “INCENTIVE STOCK OPTION” MEANS ANY STOCK OPTION DESIGNATED AS, AND
QUALIFIED AS, AN “INCENTIVE STOCK OPTION” WITHIN THE MEANING OF SECTION 422 OF
THE CODE.


 


(W)          “NONQUALIFIED STOCK OPTION” MEANS ANY STOCK OPTION THAT IS NOT AN
INCENTIVE STOCK OPTION.


 


(X)            “NORMAL RETIREMENT” MEANS RETIREMENT FROM ACTIVE EMPLOYMENT WITH
THE CORPORATION, A SUBSIDIARY OR AFFILIATE AT OR AFTER AGE 65.


 


(Y)           “OPTION PRICE” SHALL HAVE THE MEANING SET FORTH IN SECTION 5(A).


 


(Z)            “PERFORMANCE GOALS” MEANS THE PERFORMANCE GOALS ESTABLISHED BY
THE COMMITTEE IN CONNECTION WITH THE GRANT OF RESTRICTED STOCK, PERFORMANCE
UNITS OR BONUS AWARDS.  IN THE CASE OF QUALIFIED-PERFORMANCE BASED AWARDS,
(I) SUCH GOALS SHALL BE BASED ON THE ATTAINMENT OF ONE OR ANY COMBINATION OF THE
FOLLOWING: SPECIFIED LEVELS OF EARNINGS PER SHARE FROM CONTINUING OPERATIONS,
EBITDA, EBITA, OPERATING INCOME, REVENUES, RETURN ON OPERATING ASSETS, RETURN ON
EQUITY, PROFITS, TOTAL SHAREHOLDER RETURN (MEASURED IN TERMS OF STOCK PRICE
APPRECIATION AND/OR DIVIDEND GROWTH), AND/OR STOCK PRICE, WITH RESPECT TO THE
CORPORATION OR SUCH SUBSIDIARY, DIVISION OR DEPARTMENT OF THE CORPORATION FOR OR
WITHIN WHICH THE PARTICIPANT PERFORMS SERVICES AND THAT ARE INTENDED TO QUALIFY
UNDER SECTION 162(M)(4)(C) OF THE CODE AND (II) SUCH PERFORMANCE GOALS SHALL BE
SET BY THE COMMITTEE WITHIN THE TIME PERIOD PRESCRIBED BY SECTION 162(M) OF THE
CODE AND RELATED REGULATIONS.  SUCH PERFORMANCE GOALS ALSO MAY BE BASED UPON THE
ATTAINING OF

 

3

--------------------------------------------------------------------------------



 


SPECIFIED LEVELS OF CORPORATION PERFORMANCE UNDER ONE OR MORE OF THE MEASURES
DESCRIBED ABOVE RELATIVE TO THE PERFORMANCE OF OTHER CORPORATIONS.


 


(AA)         “PERFORMANCE UNITS” MEANS AN AWARD MADE PURSUANT TO SECTION 8.


 


(BB)         “PLAN” MEANS THE AMENDED AND RESTATED IAC/INTERACTIVECORP 2000
STOCK AND ANNUAL INCENTIVE PLAN, AS SET FORTH HEREIN AND AS HEREINAFTER AMENDED
FROM TIME TO TIME.


 


(CC)         “PLAN YEAR” MEANS THE CALENDAR YEAR OR, WITH RESPECT TO BONUS
AWARDS, THE CORPORATION’S FISCAL YEAR IF DIFFERENT.


 


(DD)         “QUALIFIED PERFORMANCE-BASED AWARD” MEANS AN AWARD DESIGNATED AS
SUCH BY THE COMMITTEE AT THE TIME OF GRANT, BASED UPON A DETERMINATION THAT
(I) THE RECIPIENT IS OR MAY BE A “COVERED EMPLOYEE” WITHIN THE MEANING OF
SECTION 162(M)(3) OF THE CODE IN THE YEAR IN WHICH THE CORPORATION WOULD EXPECT
TO BE ABLE TO CLAIM A TAX DEDUCTION WITH RESPECT TO SUCH AWARDS AND (II) THE
COMMITTEE WISHES SUCH AWARD TO QUALIFY FOR THE SECTION 162(M) EXEMPTION.


 


(EE)         “RESTRICTED STOCK” MEANS AN AWARD GRANTED UNDER SECTION 7.


 


(FF)           “RETIREMENT” MEANS NORMAL OR EARLY RETIREMENT.


 


(GG)         “SECTION 162(M) EXEMPTION” MEANS THE EXEMPTION FROM THE LIMITATION
ON DEDUCTIBILITY IMPOSED BY SECTION 162(M) OF THE CODE THAT IS SET FORTH IN
SECTION 162(M)(4)(C) OF THE CODE.


 


(HH)         “SPECIFIED EMPLOYEE” SHALL MEAN ANY INDIVIDUAL WHO IS A “KEY
EMPLOYEE” (AS DEFINED IN SECTION 416(I) OF THE CODE WITHOUT REGARD TO PARAGRAPH
(5) THEREOF) WITH RESPECT TO THE CORPORATION AND ITS AFFILIATES, AS DETERMINED
BY THE CORPORATION  (OR THE AFFILIATE, IN THE EVENT THAT THE AFFILIATE AND THE
CORPORATION ARE NOT CONSIDERED A SINGLE EMPLOYER UNDER SECTIONS 414(B) OR
414(C) OF THE CODE) IN ACCORDANCE WITH ITS UNIFORM POLICY WITH RESPECT TO ALL
ARRANGEMENTS SUBJECT TO SECTION 409A OF THE CODE, BASED UPON THE TWELVE (12)
MONTH PERIOD ENDING ON EACH DECEMBER 31ST.  ALL INDIVIDUALS WHO ARE DETERMINED
TO BE KEY EMPLOYEES UNDER SECTION 416(I)(1)(A)(I), (II) OR (III) OF THE CODE
(WITHOUT REGARD TO PARAGRAPH (5) THEREOF) ON DECEMBER 31ST SHALL BE TREATED AS
SPECIFIED EMPLOYEES FOR PURPOSES OF THE PLAN DURING THE TWELVE (12) MONTH PERIOD
THAT BEGINS ON THE FOLLOWING APRIL 1ST.


 


(II)           “STOCK APPRECIATION RIGHT” MEANS A RIGHT GRANTED UNDER SECTION 6.


 


(JJ)           “STOCK OPTION” MEANS AN OPTION GRANTED UNDER SECTION 5.


 

4

--------------------------------------------------------------------------------


 


(KK)         “TERMINATION OF EMPLOYMENT” MEANS THE TERMINATION OF THE
PARTICIPANT’S EMPLOYMENT WITH, OR PERFORMANCE OF SERVICES FOR, THE CORPORATION
AND ANY OF ITS SUBSIDIARIES OR AFFILIATES.  A PARTICIPANT EMPLOYED BY, OR
PERFORMING SERVICES FOR, A SUBSIDIARY OR AN AFFILIATE SHALL ALSO BE DEEMED TO
INCUR A TERMINATION OF EMPLOYMENT IF THE SUBSIDIARY OR AFFILIATE CEASES TO BE
SUCH A SUBSIDIARY OR AN AFFILIATE, AS THE CASE MAY BE, AND THE PARTICIPANT DOES
NOT IMMEDIATELY THEREAFTER BECOME AN EMPLOYEE OF, OR SERVICE-PROVIDER FOR, THE
CORPORATION OR ANOTHER SUBSIDIARY OR AFFILIATE.  TEMPORARY ABSENCES FROM
EMPLOYMENT BECAUSE OF ILLNESS, VACATION OR LEAVE OF ABSENCE AND TRANSFERS AMONG
THE CORPORATION AND ITS SUBSIDIARIES AND AFFILIATES SHALL NOT BE CONSIDERED
TERMINATIONS OF EMPLOYMENT.  FOR AVOIDANCE OF DOUBT, A PARTICIPANT WHO IS
ELIGIBLE TO PARTICIPATE IN THE PLAN AND, WITHOUT A BREAK-IN-SERVICE, BECOMES
ELIGIBLE TO PARTICIPATE BASED UPON PROVIDING ANOTHER FORM OF SERVICES TO THE
CORPORATION OR ANY OF ITS SUBSIDIARIES OR AFFILIATES (E.G., AN EMPLOYEE BECOMES
A DIRECTOR) SHALL NOT BE TREATED AS HAVING A TERMINATION OF EMPLOYMENT UNDER THE
PLAN, EXCEPT FOR ANY SUCH PARTICIPANT WHO BECOMES ELIGIBLE TO PARTICIPATE BASED
UPON PROVIDING CONSULTING SERVICES TO THE CORPORATION.  NOTWITHSTANDING THE
FOREGOING, WITH RESPECT TO ANY AWARD THAT CONSTITUTES A “NONQUALIFIED DEFERRED
COMPENSATION PLAN” WITHIN THE MEANING OF SECTION 409A OF THE CODE, “TERMINATION
OF EMPLOYMENT” SHALL MEAN A “SEPARATION FROM SERVICE” AS DEFINED UNDER
SECTION 409A OF THE CODE.


 

In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.

 


SECTION 2. ADMINISTRATION.


 

The Plan shall be administered by the Compensation and Human Resources Committee
or such other committee of directors as the Board may from time to time
designate (the “Committee”), which shall be appointed by and serve at the
pleasure of the Board.

 

The Committee shall have plenary authority to grant Awards pursuant to the terms
of the Plan to officers and employees of the Corporation and its subsidiaries
and Affiliates.

 

Among other things, the Committee shall have the authority, subject to the terms
of the Plan:

 


(A)           TO SELECT THE OFFICERS AND EMPLOYEES, TO WHOM AWARDS MAY FROM TIME
TO TIME BE GRANTED;


 


(B)           DETERMINE WHETHER AND TO WHAT EXTENT INCENTIVE STOCK OPTIONS,
NONQUALIFIED STOCK OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED STOCK,
PERFORMANCE UNITS AND BONUS AWARDS OR ANY COMBINATION THEREOF ARE TO BE GRANTED
HEREUNDER;

 

5

--------------------------------------------------------------------------------


 


(C)           DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO BE COVERED BY
EACH AWARD GRANTED HEREUNDER;


 


(D)           DETERMINE THE TERMS AND CONDITIONS OF ANY AWARD GRANTED HEREUNDER
(INCLUDING, BUT NOT LIMITED TO, THE OPTION PRICE (SUBJECT TO SECTION 5(A)), ANY
VESTING CONDITION, RESTRICTION OR LIMITATION (WHICH MAY BE RELATED TO THE
PERFORMANCE OF THE PARTICIPANT, THE CORPORATION OR ANY SUBSIDIARY OR AFFILIATE)
AND ANY VESTING ACCELERATION OR FORFEITURE WAIVER REGARDING ANY AWARD AND THE
SHARES OF COMMON STOCK RELATING THERETO, BASED ON SUCH FACTORS AS THE COMMITTEE
SHALL DETERMINE;


 


(E)           MODIFY, AMEND OR ADJUST THE TERMS AND CONDITIONS OF ANY AWARD, AT
ANY TIME OR FROM TIME TO TIME, INCLUDING BUT NOT LIMITED TO PERFORMANCE GOALS;
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY NOT ADJUST UPWARDS THE AMOUNT PAYABLE
TO A DESIGNATED COVERED EMPLOYEE WITH RESPECT TO A PARTICULAR AWARD UPON THE
SATISFACTION OF APPLICABLE PERFORMANCE GOALS;


 


(F)            DETERMINE TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES COMMON
STOCK AND OTHER AMOUNTS PAYABLE WITH RESPECT TO AN AWARD SHALL BE DEFERRED; AND


 


(G)           DETERMINE UNDER WHAT CIRCUMSTANCES AN AWARD MAY BE SETTLED IN CASH
OR COMMON STOCK UNDER SECTIONS 5(J), 8(B)(I), 10(B), AND 11(A)(III).


 

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.

 

The Committee may act only by a majority of its members then in office, except
that the members thereof may, except to the extent prohibited by applicable law
or the applicable rules of NASDAQ or a stock exchange, delegate to any one or
more of its members or to an officer of the Corporation all or any part of its
responsibilities or powers (provided that no such delegation may be made that
would cause Awards or other transactions under the Plan to cease to be exempt
from Section 16(b) of the Exchange Act or cause an Award designated as a
Qualified Performance Based Award not to qualify for, or to cease to qualify
for, the Section 162(m) Exemption).  Any action permitted to be taken by the
Committee under the Plan may be taken by the full Board in its discretion, and
in such case the Board shall be treated as the Committee hereunder.  Any such
delegation may be revoked by the Committee at any time.

 

Any determination made by the Committee or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter.  All decisions made by the Committee, the Board or any
appropriately delegated officer

 

6

--------------------------------------------------------------------------------


 

pursuant to the provisions of the Plan shall be final and binding on all
persons, including the Corporation and Plan participants.

 


SECTION 3. COMMON STOCK SUBJECT TO PLAN.


 


(A)           THE TOTAL NUMBER OF SHARES OF COMMON STOCK RESERVED AND AVAILABLE
FOR GRANT UNDER THE PLAN SHALL BE 20,000,000.  NO PARTICIPANT MAY BE GRANTED
AWARDS PURSUANT TO THE PLAN COVERING IN EXCESS OF 16,000,000 SHARES OF COMMON
STOCK OVER THE LIFE OF THE PLAN.  SHARES SUBJECT TO AN AWARD UNDER THE PLAN MAY
BE AUTHORIZED AND UNISSUED SHARES OR MAY BE TREASURY SHARES.


 


(B)           IF ANY AWARD IS FORFEITED, OR IF ANY STOCK OPTION (AND RELATED
STOCK APPRECIATION RIGHT, IF ANY) TERMINATES, EXPIRES OR LAPSES WITHOUT BEING
EXERCISED, OR IF ANY STOCK APPRECIATION RIGHT IS EXERCISED FOR CASH, SHARES OF
COMMON STOCK SUBJECT TO SUCH AWARDS SHALL AGAIN BE AVAILABLE FOR DISTRIBUTION IN
CONNECTION WITH AWARDS UNDER THE PLAN.  IF THE OPTION PRICE OF ANY STOCK OPTION
GRANTED UNDER THE PLAN IS SATISFIED BY DELIVERING SHARES OF COMMON STOCK TO THE
CORPORATION (BY EITHER ACTUAL DELIVERY OR BY ATTESTATION), ONLY THE NUMBER OF
SHARES OF COMMON STOCK ISSUED NET OF THE SHARES OF COMMON STOCK DELIVERED OR
ATTESTED TO SHALL BE DEEMED DELIVERED FOR PURPOSES OF DETERMINING THE MAXIMUM
NUMBERS OF SHARES OF COMMON STOCK AVAILABLE FOR DELIVERY PURSUANT TO AWARDS
OTHER THAN INCENTIVE STOCK OPTIONS UNDER THE PLAN.  TO THE EXTENT ANY SHARES OF
COMMON STOCK SUBJECT TO AN AWARD ARE NOT DELIVERED TO A PARTICIPANT BECAUSE SUCH
SHARES ARE USED TO SATISFY AN APPLICABLE TAX-WITHHOLDING OBLIGATION, SUCH SHARES
SHALL NOT BE DEEMED TO HAVE BEEN DELIVERED FOR PURPOSES OF DETERMINING THE
MAXIMUM NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR DELIVERY UNDER THE PLAN. 
THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED, PURSUANT TO
STOCK OPTIONS INTENDED TO BE INCENTIVE STOCK OPTIONS SHALL BE 16,000,000 SHARES.


 


(C)           IN THE EVENT OF A MERGER, CONSOLIDATION, ACQUISITION OF PROPERTY
OR SHARES, STOCK RIGHTS OFFERING, LIQUIDATION, DISAFFILIATION, OR SIMILAR EVENT
AFFECTING THE COMPANY OR ANY OF ITS SUBSIDIARIES (EACH, A “CORPORATE
TRANSACTION”), THE COMMITTEE OR THE BOARD MAY IN ITS DISCRETION MAKE SUCH
SUBSTITUTIONS OR ADJUSTMENTS AS IT DEEMS APPROPRIATE AND EQUITABLE TO (I) THE
AGGREGATE NUMBER AND KIND OF SHARES OR OTHER SECURITIES RESERVED FOR ISSUANCE
AND DELIVERY UNDER THE PLAN, (II) THE VARIOUS MAXIMUM LIMITATIONS SET FORTH IN
SECTIONS 3(A) AND 3(B) UPON CERTAIN TYPES OF AWARDS AND UPON THE GRANTS TO
INDIVIDUALS OF CERTAIN TYPES OF AWARDS, (III) THE NUMBER AND KIND OF SHARES OR
OTHER SECURITIES SUBJECT TO OUTSTANDING AWARDS; AND (IV) THE EXERCISE PRICE OF
OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS. IN THE EVENT OF A STOCK
DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, SEPARATION, SPINOFF, REORGANIZATION,
EXTRAORDINARY DIVIDEND OF CASH OR OTHER PROPERTY, SHARE COMBINATION, OR
RECAPITALIZATION OR SIMILAR EVENT AFFECTING THE CAPITAL STRUCTURE OF THE COMPANY
(EACH, A “SHARE CHANGE”), THE COMMITTEE OR THE BOARD SHALL MAKE SUCH
SUBSTITUTIONS OR ADJUSTMENTS AS IT DEEMS APPROPRIATE AND EQUITABLE TO (I) THE
AGGREGATE NUMBER AND KIND OF SHARES OR OTHER SECURITIES RESERVED FOR ISSUANCE
AND DELIVERY UNDER THE PLAN (PROVIDED, THAT, THERE WILL BE NO ADJUSTMENT UNDER
THIS CLAUSE (I) WITH RESPECT TO

 

7

--------------------------------------------------------------------------------


 


THE REVERSE STOCK SPLIT THAT IS SUBJECT TO APPROVAL BY THE STOCKHOLDERS OF THE
COMPANY ON THE DATE THE PLAN IS SUBJECT TO APPROVAL BY THE STOCKHOLDERS OF THE
COMPANY), (II) THE VARIOUS MAXIMUM LIMITATIONS SET FORTH IN SECTIONS 3(A) AND
3(B) UPON CERTAIN TYPES OF AWARDS AND UPON THE GRANTS TO INDIVIDUALS OF CERTAIN
TYPES OF AWARDS, (III) THE NUMBER AND KIND OF SHARES OR OTHER SECURITIES SUBJECT
TO OUTSTANDING AWARDS; AND (IV) THE EXERCISE PRICE OF OUTSTANDING OPTIONS AND
STOCK APPRECIATION RIGHTS. IN THE CASE OF CORPORATE TRANSACTIONS, SUCH
ADJUSTMENTS MAY INCLUDE, WITHOUT LIMITATION, (1) THE CANCELLATION OF OUTSTANDING
AWARDS IN EXCHANGE FOR PAYMENTS OF CASH, PROPERTY OR A COMBINATION THEREOF
HAVING AN AGGREGATE VALUE EQUAL TO THE VALUE OF SUCH AWARDS, AS DETERMINED BY
THE COMMITTEE OR THE BOARD IN ITS SOLE DISCRETION (IT BEING UNDERSTOOD THAT IN
THE CASE OF A CORPORATE TRANSACTION WITH RESPECT TO WHICH STOCKHOLDERS OF COMMON
STOCK RECEIVE CONSIDERATION OTHER THAN PUBLICLY TRADED EQUITY SECURITIES OF THE
ULTIMATE SURVIVING ENTITY, ANY SUCH DETERMINATION BY THE COMMITTEE THAT THE
VALUE OF AN OPTION OR STOCK APPRECIATION RIGHT SHALL FOR THIS PURPOSE BE DEEMED
TO EQUAL THE EXCESS, IF ANY, OF THE VALUE OF THE CONSIDERATION BEING PAID FOR
EACH SHARE PURSUANT TO SUCH CORPORATE TRANSACTION OVER THE EXERCISE PRICE OF
SUCH OPTION OR STOCK APPRECIATION RIGHT SHALL CONCLUSIVELY BE DEEMED VALID);
(2) THE SUBSTITUTION OF OTHER PROPERTY (INCLUDING, WITHOUT LIMITATION, CASH OR
OTHER SECURITIES OF THE COMPANY AND SECURITIES OF ENTITIES OTHER THAN THE
COMPANY) FOR THE SHARES SUBJECT TO OUTSTANDING AWARDS; AND (3) IN CONNECTION
WITH ANY DISAFFILIATION, ARRANGING FOR THE ASSUMPTION OF AWARDS, OR REPLACEMENT
OF AWARDS WITH NEW AWARDS BASED ON OTHER PROPERTY OR OTHER SECURITIES
(INCLUDING, WITHOUT LIMITATION, OTHER SECURITIES OF THE COMPANY AND SECURITIES
OF ENTITIES OTHER THAN THE COMPANY), BY THE AFFECTED SUBSIDIARY, AFFILIATE, OR
DIVISION OR BY THE ENTITY THAT CONTROLS SUCH SUBSIDIARY, AFFILIATE, OR DIVISION
FOLLOWING SUCH DISAFFILIATION (AS WELL AS ANY CORRESPONDING ADJUSTMENTS TO
AWARDS THAT REMAIN BASED UPON COMPANY SECURITIES). THE COMMITTEE MAY ADJUST IN
ITS SOLE DISCRETION THE PERFORMANCE GOALS APPLICABLE TO ANY AWARDS TO REFLECT
ANY SHARE CHANGE AND ANY CORPORATE TRANSACTION AND ANY UNUSUAL OR NON-RECURRING
EVENTS AND OTHER EXTRAORDINARY ITEMS, IMPACT OF CHARGES FOR RESTRUCTURINGS,
DISCONTINUED OPERATIONS, AND THE CUMULATIVE EFFECTS OF ACCOUNTING OR TAX
CHANGES, EACH AS DEFINED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES OR AS
IDENTIFIED IN THE COMPANY’S FINANCIAL STATEMENTS, NOTES TO THE FINANCIAL
STATEMENTS, MANAGEMENT’S DISCUSSION AND ANALYSIS OR THE COMPANY’S OTHER SEC
FILINGS,  PROVIDED THAT IN THE CASE OF PERFORMANCE GOALS APPLICABLE TO ANY
QUALIFIED PERFORMANCE-BASED AWARDS, SUCH ADJUSTMENT DOES NOT VIOLATE
SECTION 162(M) OF THE CODE.  ANY ADJUSTMENT UNDER THIS SECTION 3(D) NEED NOT BE
THE SAME FOR ALL PARTICIPANTS.


 


(D)           NOTWITHSTANDING THE FOREGOING: (I) ANY ADJUSTMENTS MADE PURSUANT
TO SECTION 3(C) TO AWARDS THAT ARE CONSIDERED “DEFERRED COMPENSATION” WITHIN THE
MEANING OF SECTION 409A OF THE CODE SHALL BE MADE IN COMPLIANCE WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE; (II) ANY ADJUSTMENTS MADE PURSUANT TO
SECTION 3(C) TO AWARDS THAT ARE NOT CONSIDERED “DEFERRED COMPENSATION” SUBJECT
TO SECTION 409A OF THE CODE SHALL BE MADE IN SUCH A MANNER AS TO ENSURE THAT
AFTER SUCH ADJUSTMENT, THE AWARDS EITHER (A) CONTINUE NOT TO BE SUBJECT TO
SECTION 409A OF THE CODE OR (B) COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF
THE CODE; AND (III) IN ANY EVENT, NEITHER THE COMMITTEE

 

8

--------------------------------------------------------------------------------


 


NOR THE BOARD SHALL HAVE THE AUTHORITY TO MAKE ANY ADJUSTMENTS PURSUANT TO
SECTION 3(C) TO THE EXTENT THE EXISTENCE OF SUCH AUTHORITY WOULD CAUSE AN AWARD
THAT IS NOT INTENDED TO BE SUBJECT TO SECTION 409A OF THE CODE AT THE GRANT DATE
TO BE SUBJECT THERETO.


 


SECTION 4. ELIGIBILITY.


 

Persons who serve or agree to serve as officers, employees, directors or
consultants of the Corporation (including prospective officers, employees or
consultants), its subsidiaries and Affiliates who are responsible for or
contribute to the management, growth and profitability of the business of the
Corporation, its subsidiaries and Affiliates are eligible to be granted Awards
under the Plan.

 


SECTION 5. STOCK OPTIONS.


 

Stock Options may be granted alone or in addition to other Awards granted under
the Plan and may be of two types: Incentive Stock Options and Nonqualified Stock
Options.  Any Stock Option granted under the Plan shall be in such form as the
Committee may from time to time approve.

 

The Committee shall have the authority to grant any participant Incentive Stock
Options, Nonqualified Stock Options or both types of Stock Options (in each case
with or without Stock Appreciation Rights); provided, however, that grants
hereunder are subject to the aggregate limit on grants to individual
participants set forth in Section 3.  Incentive Stock Options may be granted
only to employees of the Corporation and its “subsidiaries” and “parent”, if any
(within the meaning of Section 424(f) of the Code).  To the extent that any
Stock Option is not designated as an Incentive Stock Option or even if so
designated does not qualify as an Incentive Stock Option, it shall constitute a
Nonqualified Stock Option.

 

Stock Options shall be evidenced by option agreements, the terms and provisions
of which may differ.  An option agreement shall indicate on its face whether it
is intended to be an agreement for an Incentive Stock Option or a Nonqualified
Stock Option.  The grant of a Stock Option shall occur on the date the Committee
by resolution selects an individual to be a participant in any grant of a Stock
Option, determines the number of shares of Common Stock to be subject to such
Stock Option to be granted to such individual and specifies the terms and
provisions of the Stock Option.  The Corporation shall notify a participant of
any grant of a Stock Option, and a written option agreement or agreements shall
be duly executed and delivered by the Corporation to the participant.  Such
grant shall become effective upon the date of grant (subject to conditions set
forth therein), and the execution of the option agreements(s) may occur
following the grant of the Stock Option.

 

Stock Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions as the
Committee shall deem desirable:

 

9

--------------------------------------------------------------------------------


 


(A)           OPTION PRICE.  THE OPTION PRICE PER SHARE OF COMMON STOCK
PURCHASABLE UNDER A STOCK OPTION SHALL BE DETERMINED BY THE COMMITTEE AND SET
FORTH IN THE OPTION AGREEMENT (THE “OPTION PRICE”), AND SHALL NOT BE LESS THAN
THE FAIR MARKET VALUE OF THE COMMON STOCK SUBJECT TO THE STOCK OPTION ON THE
DATE OF GRANT.


 


(B)           OPTION TERM.  THE TERM OF EACH STOCK OPTION SHALL BE FIXED BY THE
COMMITTEE, BUT NO INCENTIVE STOCK OPTION SHALL BE EXERCISABLE MORE THAN 10 YEARS
AFTER THE DATE THE INCENTIVE STOCK OPTION IS GRANTED.


 


(C)           EXERCISABILITY.  EXCEPT AS OTHERWISE PROVIDED HEREIN, STOCK
OPTIONS SHALL BE EXERCISABLE AT SUCH TIME OR TIMES AND SUBJECT TO SUCH TERMS AND
CONDITIONS AS SHALL BE DETERMINED BY THE COMMITTEE.  IF THE COMMITTEE PROVIDES
THAT ANY STOCK OPTION IS EXERCISABLE ONLY IN INSTALLMENTS, THE COMMITTEE MAY AT
ANY TIME WAIVE SUCH INSTALLMENT EXERCISE PROVISIONS, IN WHOLE OR IN PART, BASED
ON SUCH FACTORS AS THE COMMITTEE MAY DETERMINE.  IN ADDITION, THE COMMITTEE MAY
AT ANY TIME ACCELERATE THE EXERCISABILITY OF ANY STOCK OPTION.


 


(D)           METHOD OF EXERCISE.  SUBJECT TO THE PROVISIONS OF THIS SECTION 5,
STOCK OPTIONS MAY BE EXERCISED, IN WHOLE OR IN PART, AT ANY TIME DURING THE
OPTION TERM BY GIVING WRITTEN NOTICE OF EXERCISE TO THE CORPORATION SPECIFYING
THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO THE STOCK OPTION TO BE
PURCHASED.


 

Such notice shall be accompanied by payment in full of the purchase price by
certified or bank check or such other instrument as the Corporation may accept. 
If approved by the Committee, payment, in full or in part, may also be made in
the form of unrestricted Common Stock already owned by the optionee of the same
class as the Common Stock subject to the Stock Option (based on the Fair Market
Value of the Common Stock on the date the Stock Option is exercised); provided,
however, that, in the case of an Incentive Stock Option the right to make a
payment in the form of already owned shares of Common Stock of the same class as
the Common Stock subject to the Stock Option may be authorized only at the time
the Stock Option is granted.

 

In the discretion of the Committee and to the extent permitted by applicable
law, payment for any shares subject to a Stock Option may also be made by
delivering a properly executed exercise notice to the Corporation, together with
a copy of irrevocable instructions to a broker to deliver promptly to the
Corporation the amount of sale or loan proceeds from shares of Common Stock
owned by the optionee necessary to pay the Option Price, and, if requested, to
pay the amount of any federal, state, local or foreign withholding taxes.  To
facilitate the foregoing, the Corporation may enter into agreements for
coordinated procedures with one or more brokerage firms.

 

In addition, in the discretion of the Committee, payment for any shares subject
to a Stock Option may also be made by instructing the Committee to withhold a
number of such shares having a Fair Market Value on the date of exercise equal
to the aggregate Option Price of such Stock Option.

 

10

--------------------------------------------------------------------------------

 

No shares of Common Stock shall be issued until full payment therefor has been
made.  An optionee shall have all of the rights of a shareholder of the
Corporation holding the class or series of Common Stock that is subject to such
Stock Option (including, if applicable, the right to vote the shares and the
right to receive dividends), when the optionee has given written notice of
exercise, has paid in full for such shares and, if requested, has given the
representation described in Section 14(a).

 


(E)           NONTRANSFERABILITY OF STOCK OPTIONS.  NO STOCK OPTION SHALL BE
TRANSFERABLE BY THE OPTIONEE OTHER THAN (I) BY WILL OR BY THE LAWS OF DESCENT
AND DISTRIBUTION; OR (II) IN THE CASE OF A NONQUALIFIED STOCK OPTION, PURSUANT
TO (A) A QUALIFIED DOMESTIC RELATIONS ORDER (AS DEFINED IN THE CODE, OR THE
REGULATIONS THEREUNDER), (B) A GIFT TO A “FAMILY MEMBER” OF SUCH OPTIONEE OR
OTHER SPECIFIED INDIVIDUALS OR ENTITIES, WHETHER DIRECTLY OR INDIRECTLY OR BY
MEANS OF A TRUST, PARTNERSHIP, LIMITED LIABILITY CORPORATION OR OTHERWISE, IF
EXPRESSLY PERMITTED UNDER THE APPLICABLE OPTION AGREEMENT OR (C) A GIFT TO A
CHARITABLE ORGANIZATION, IF EXPRESSLY PERMITTED UNDER THE APPLICABLE OPTION
AGREEMENT.  ALL STOCK OPTIONS SHALL BE EXERCISABLE, SUBJECT TO THE TERMS OF THIS
PLAN, DURING THE OPTIONEE’S LIFETIME, ONLY BY THE OPTIONEE OR ANY PERSON TO WHOM
THE STOCK OPTION IS TRANSFERRED BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION
OR, IN THE CASE OF A NONQUALIFIED STOCK OPTION, PURSUANT TO A QUALIFIED DOMESTIC
RELATIONS ORDER OR A GIFT PERMITTED UNDER THE APPLICABLE OPTION AGREEMENT.  FOR
PURPOSES OF THIS SECTION 5(E), “FAMILY MEMBER” SHALL HAVE THE MEANING GIVEN TO
SUCH TERM IN GENERAL INSTRUCTIONS A.1(A)(5) TO FORM S-8 UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY SUCCESSOR THERETO, EXCEPT AS OTHERWISE DEFINED BY
THE COMMITTEE.  SUCH TRANSFEREES MAY TRANSFER A STOCK OPTION ONLY BY WILL OR THE
LAWS OF DESCENT AND DISTRIBUTION.  NOTWITHSTANDING ANY TRANSFER UNDER THIS
SECTION 5(E), TERMINATION OF EMPLOYMENT UNDER THE PLAN SHALL REFER TO
TERMINATION OF EMPLOYMENT OF THE ORIGINAL PARTICIPANT.


 


(F)            TERMINATION BY DEATH.  UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE (IN THE OPTION AGREEMENT OR OTHERWISE), IF AN OPTIONEE’S TERMINATION
OF EMPLOYMENT IS BY REASON OF DEATH, ANY STOCK OPTION HELD BY SUCH OPTIONEE MAY
THEREAFTER BE EXERCISED, TO THE EXTENT THEN EXERCISABLE, OR ON SUCH ACCELERATED
BASIS AS THE COMMITTEE MAY DETERMINE, FOR A PERIOD OF ONE YEAR (OR SUCH OTHER
PERIOD AS THE COMMITTEE MAY SPECIFY IN THE OPTION AGREEMENT) FROM THE DATE OF
SUCH DEATH OR UNTIL THE EXPIRATION OF THE STATED TERM OF SUCH STOCK OPTION,
WHICHEVER PERIOD IS THE SHORTER.


 


(G)           TERMINATION BY REASON OF DISABILITY.  UNLESS OTHERWISE DETERMINED
BY THE COMMITTEE (IN THE OPTION AGREEMENT OR OTHERWISE), IF AN OPTIONEE’S
TERMINATION OF EMPLOYMENT IS BY REASON OF DISABILITY, ANY STOCK OPTION HELD BY
SUCH OPTIONEE MAY THEREAFTER BE EXERCISED BY THE OPTIONEE, TO THE EXTENT IT WAS
EXERCISABLE AT THE TIME OF TERMINATION, OR ON SUCH ACCELERATED BASIS AS THE
COMMITTEE MAY DETERMINE, FOR A PERIOD OF 3 YEARS FROM THE DATE OF SUCH
TERMINATION OF EMPLOYMENT OR UNTIL THE EXPIRATION OF THE STATED TERM OF SUCH
STOCK OPTION, WHICHEVER PERIOD IS THE SHORTER; PROVIDED, HOWEVER, THAT IF THE
OPTIONEE DIES WITHIN SUCH PERIOD, ANY UNEXERCISED STOCK OPTION HELD BY SUCH
OPTIONEE SHALL, NOTWITHSTANDING THE EXPIRATION OF SUCH PERIOD, CONTINUE TO BE
EXERCISABLE


 

11

--------------------------------------------------------------------------------


 


TO THE EXTENT TO WHICH IT WAS EXERCISABLE AT THE TIME OF DEATH FOR A PERIOD OF
12 MONTHS FROM THE DATE OF SUCH DEATH OR UNTIL THE EXPIRATION OF THE STATED TERM
OF SUCH STOCK OPTION, WHICHEVER PERIOD IS THE SHORTER.  IN THE EVENT OF
TERMINATION OF EMPLOYMENT BY REASON OF DISABILITY, IF AN INCENTIVE STOCK OPTION
IS EXERCISED AFTER THE EXPIRATION OF THE EXERCISE PERIODS THAT APPLY FOR
PURPOSES OF SECTION 422 OF THE CODE, SUCH STOCK OPTION WILL THEREAFTER BE
TREATED AS A NONQUALIFIED STOCK OPTION.


 


(H)           TERMINATION BY REASON OF RETIREMENT.  UNLESS OTHERWISE DETERMINED
BY THE COMMITTEE (IN THE OPTION AGREEMENT OR OTHERWISE), IF AN OPTIONEE’S
TERMINATION OF EMPLOYMENT IS BY REASON OF RETIREMENT, ANY STOCK OPTION HELD BY
SUCH OPTIONEE MAY THEREAFTER BE EXERCISED BY THE OPTIONEE, TO THE EXTENT IT WAS
EXERCISABLE AT THE TIME OF SUCH RETIREMENT, OR ON SUCH ACCELERATED BASIS AS THE
COMMITTEE MAY DETERMINE, FOR A PERIOD OF 5 YEARS FROM THE DATE OF SUCH
TERMINATION OF EMPLOYMENT OR UNTIL THE EXPIRATION OF THE STATED TERM OF SUCH
STOCK OPTION, WHICHEVER PERIOD IS THE SHORTER; PROVIDED, HOWEVER, THAT IF THE
OPTIONEE DIES WITHIN SUCH PERIOD ANY UNEXERCISED STOCK OPTION HELD BY SUCH
OPTIONEE SHALL, NOTWITHSTANDING THE EXPIRATION OF SUCH PERIOD, CONTINUE TO BE
EXERCISABLE TO THE EXTENT TO WHICH IT WAS EXERCISABLE AT THE TIME OF DEATH FOR A
PERIOD OF 12 MONTHS FROM THE DATE OF SUCH DEATH OR UNTIL THE EXPIRATION OF THE
STATED TERM OF SUCH STOCK OPTION, WHICHEVER PERIOD IS THE SHORTER.  IN THE EVENT
OF TERMINATION OF EMPLOYMENT BY REASON OF RETIREMENT, IF AN INCENTIVE STOCK
OPTION IS EXERCISED AFTER THE EXPIRATION OF THE EXERCISE PERIODS THAT APPLY FOR
PURPOSES OF SECTION 422 OF THE CODE, SUCH STOCK OPTION WILL THEREAFTER BE
TREATED AS A NONQUALIFIED STOCK OPTION.


 


(I)            OTHER TERMINATION.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE
(IN THE OPTION AGREEMENT OR OTHERWISE): (A) IF AN OPTIONEE INCURS A TERMINATION
OF EMPLOYMENT FOR CAUSE, ALL STOCK OPTIONS HELD BY SUCH OPTIONEE SHALL THEREUPON
TERMINATE; AND (B) IF AN OPTIONEE INCURS A TERMINATION OF EMPLOYMENT FOR ANY
REASON OTHER THAN DEATH, DISABILITY, RETIREMENT OR CAUSE, ANY STOCK OPTION HELD
BY SUCH OPTIONEE, TO THE EXTENT THEN EXERCISABLE, OR ON SUCH ACCELERATED BASIS
AS THE COMMITTEE MAY DETERMINE, MAY BE EXERCISED FOR THE LESSER OF 3 MONTHS FROM
THE DATE OF SUCH TERMINATION OF EMPLOYMENT OR THE BALANCE OF SUCH STOCK OPTION’S
TERM; PROVIDED, HOWEVER, THAT IF THE OPTIONEE DIES WITHIN SUCH THREE-MONTH
PERIOD, ANY UNEXERCISED STOCK OPTION HELD BY SUCH OPTIONEE SHALL,
NOTWITHSTANDING THE EXPIRATION OF SUCH 3-MONTH PERIOD, CONTINUE TO BE
EXERCISABLE TO THE EXTENT TO WHICH IT WAS EXERCISABLE AT THE TIME OF DEATH FOR A
PERIOD OF 12 MONTHS FROM THE DATE OF SUCH DEATH OR UNTIL THE EXPIRATION OF THE
STATED TERM OF SUCH STOCK OPTION, WHICHEVER PERIOD IS THE SHORTER. 
NOTWITHSTANDING THE FOREGOING, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE (IN
THE OPTION AGREEMENT OR OTHERWISE), IF AN OPTIONEE INCURS A TERMINATION OF
EMPLOYMENT AT OR AFTER A CHANGE IN CONTROL (AS DEFINED IN SECTION 11(B)), OTHER
THAN BY REASON OF DEATH, DISABILITY OR RETIREMENT, ANY STOCK OPTION HELD BY SUCH
OPTIONEE SHALL BE EXERCISABLE FOR THE LESSER OF (1) 6 MONTHS AND ONE DAY FROM
THE DATE FOLLOWING SUCH TERMINATION OF EMPLOYMENT, AND (2) THE BALANCE OF SUCH
STOCK OPTION’S TERM.  IN THE EVENT OF TERMINATION OF EMPLOYMENT, IF AN INCENTIVE
STOCK OPTION IS EXERCISED AFTER THE EXPIRATION OF THE EXERCISE PERIODS THAT


 

12

--------------------------------------------------------------------------------


 


APPLY FOR PURPOSES OF SECTION 422 OF THE CODE, SUCH STOCK OPTION WILL THEREAFTER
BE TREATED AS A NONQUALIFIED STOCK OPTION.


 


(J)            CASHING OUT OF STOCK OPTION.  ON RECEIPT OF WRITTEN NOTICE OF
EXERCISE, THE COMMITTEE MAY ELECT TO CASH OUT ALL OR PART OF THE PORTION OF THE
SHARES OF COMMON STOCK FOR WHICH A STOCK OPTION IS BEING EXERCISED BY PAYING THE
OPTIONEE AN AMOUNT, IN CASH OR COMMON STOCK, EQUAL TO THE EXCESS OF THE FAIR
MARKET VALUE OF THE COMMON STOCK OVER THE OPTION PRICE TIMES THE NUMBER OF
SHARES OF COMMON STOCK FOR WHICH THE OPTION IS BEING EXERCISED ON THE EFFECTIVE
DATE OF SUCH CASH-OUT.


 


(K)           CHANGE IN CONTROL CASH-OUT.  NOTWITHSTANDING ANY OTHER PROVISION
OF THE PLAN, DURING THE 60-DAY PERIOD FROM AND AFTER A CHANGE IN CONTROL (THE
“EXERCISE PERIOD”), UNLESS THE COMMITTEE SHALL DETERMINE OTHERWISE AT THE TIME
OF GRANT, AN OPTIONEE SHALL HAVE THE RIGHT, WHETHER OR NOT THE STOCK OPTION IS
FULLY EXERCISABLE AND IN LIEU OF THE PAYMENT OF THE OPTION PRICE FOR THE SHARES
OF COMMON STOCK BEING PURCHASED UNDER THE STOCK OPTION AND BY GIVING NOTICE TO
THE CORPORATION, TO ELECT (WITHIN THE EXERCISE PERIOD) TO SURRENDER ALL OR PART
OF THE STOCK OPTION TO THE CORPORATION AND TO RECEIVE CASH, WITHIN 10 DAYS OF
SUCH NOTICE, IN AN AMOUNT EQUAL TO THE AMOUNT BY WHICH THE CHANGE IN CONTROL
PRICE PER SHARE OF COMMON STOCK ON THE DATE OF SUCH ELECTION SHALL EXCEED THE
OPTION PRICE PER SHARE OF COMMON STOCK UNDER THE STOCK OPTION (THE “SPREAD”)
MULTIPLIED BY THE NUMBER OF SHARES OF COMMON STOCK GRANTED UNDER THE STOCK
OPTION AS TO WHICH THE RIGHT GRANTED UNDER THIS SECTION 5(K) SHALL HAVE BEEN
EXERCISED.  NOTWITHSTANDING THE FOREGOING, IF THE EXERCISE OF ANY RIGHT GRANTED
PURSUANT TO THIS SECTION 5(K) WOULD MAKE A CHANGE IN CONTROL TRANSACTION
INELIGIBLE FOR POOLING OF INTERESTS ACCOUNTING UNDER APB NO. 16 THAT BUT FOR
THIS SECTION 5(K) WOULD OTHERWISE BE ELIGIBLE FOR SUCH ACCOUNTING TREATMENT, THE
COMMITTEE SHALL HAVE THE ABILITY TO SUBSTITUTE THE CASH PAYABLE PURSUANT TO THIS
SECTION 5(K) WITH COMMON STOCK (OR SHARES OF COMMON STOCK OF THE ENTITY
SURVIVING THE CHANGE IN CONTROL TRANSACTION, OR ITS PARENT CORPORATION, IF
APPLICABLE) WITH A FAIR MARKET VALUE EQUAL TO THE CASH THAT WOULD OTHERWISE BE
PAYABLE HEREUNDER.


 


SECTION 6. STOCK APPRECIATION RIGHTS.


 


(A)           GRANT AND EXERCISE.  STOCK APPRECIATION RIGHTS MAY BE GRANTED IN
CONJUNCTION WITH ALL OR PART OF ANY STOCK OPTION GRANTED UNDER THE PLAN.  IN THE
CASE OF A NONQUALIFIED STOCK OPTION, SUCH RIGHTS MAY BE GRANTED EITHER AT OR
AFTER THE TIME OF GRANT OF SUCH STOCK OPTION.  IN THE CASE OF AN INCENTIVE STOCK
OPTION, SUCH RIGHTS MAY BE GRANTED ONLY AT THE TIME OF GRANT OF SUCH STOCK
OPTION.  A STOCK APPRECIATION RIGHT SHALL TERMINATE AND NO LONGER BE EXERCISABLE
UPON THE TERMINATION OR EXERCISE OF THE RELATED STOCK OPTION.


 

A Stock Appreciation Right may be exercised by an optionee in accordance with
Section 6(b) by surrendering the applicable portion of the related Stock Option
in accordance with procedures established by the Committee.  Upon such exercise
and surrender, the optionee shall be entitled to receive an amount determined in
the manner

 

13

--------------------------------------------------------------------------------


 

prescribed in Section 6(b).  Stock Options which have been so surrendered shall
no longer be exercisable to the extent the related Stock Appreciation Rights
have been exercised.

 


(B)           TERMS AND CONDITIONS.  STOCK APPRECIATION RIGHTS SHALL BE SUBJECT
TO SUCH TERMS AND CONDITIONS AS SHALL BE DETERMINED BY THE COMMITTEE, INCLUDING
THE FOLLOWING:


 


(I)            STOCK APPRECIATION RIGHTS SHALL BE EXERCISABLE ONLY AT SUCH TIME
OR TIMES AND TO THE EXTENT THAT THE STOCK OPTIONS TO WHICH THEY RELATE ARE
EXERCISABLE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5 AND THIS SECTION 6.


 


(II)           UPON THE EXERCISE OF A STOCK APPRECIATION RIGHT, AN OPTIONEE
SHALL BE ENTITLED TO RECEIVE AN AMOUNT IN CASH, SHARES OF COMMON STOCK OR BOTH,
IN VALUE EQUAL TO THE EXCESS OF THE FAIR MARKET VALUE OF ONE SHARE OF COMMON
STOCK OVER THE OPTION PRICE PER SHARE SPECIFIED IN THE RELATED STOCK OPTION
MULTIPLIED BY THE NUMBER OF SHARES IN RESPECT OF WHICH THE STOCK APPRECIATION
RIGHT SHALL HAVE BEEN EXERCISED, WITH THE COMMITTEE HAVING THE RIGHT TO
DETERMINE THE FORM OF PAYMENT.


 


(III)          STOCK APPRECIATION RIGHTS SHALL BE TRANSFERABLE ONLY TO PERMITTED
TRANSFEREES OF THE UNDERLYING STOCK OPTION IN ACCORDANCE WITH SECTION 5(E).


 


(IV)          UPON THE EXERCISE OF A STOCK APPRECIATION RIGHT, THE STOCK OPTION
OR PART THEREOF TO WHICH SUCH STOCK APPRECIATION RIGHT IS RELATED SHALL BE
DEEMED TO HAVE BEEN EXERCISED FOR THE PURPOSE OF THE LIMITATION SET FORTH IN
SECTION 3 ON THE NUMBER OF SHARES OF COMMON STOCK TO BE ISSUED UNDER THE PLAN,
BUT ONLY TO THE EXTENT OF THE NUMBER OF SHARES IN RESPECT OF WHICH THE STOCK
APPRECIATION RIGHT HAS BEEN EXERCISED.


 


SECTION 7. RESTRICTED STOCK.


 


(A)           ADMINISTRATION.  SHARES OF RESTRICTED STOCK MAY BE AWARDED EITHER
ALONE OR IN ADDITION TO OTHER AWARDS GRANTED UNDER THE PLAN.  THE COMMITTEE
SHALL DETERMINE THE OFFICERS AND EMPLOYEES TO WHOM AND THE TIME OR TIMES AT
WHICH GRANTS OF RESTRICTED STOCK WILL BE AWARDED, THE NUMBER OF SHARES TO BE
AWARDED TO ANY PARTICIPANT (SUBJECT TO THE AGGREGATE LIMIT ON GRANTS TO
INDIVIDUAL PARTICIPANTS SET FORTH IN SECTION 3), THE CONDITIONS FOR VESTING, THE
TIME OR TIMES WITHIN WHICH SUCH AWARDS MAY BE SUBJECT TO FORFEITURE AND ANY
OTHER TERMS AND CONDITIONS OF THE AWARDS, IN ADDITION TO THOSE CONTAINED IN
SECTION 7(C).


 

The Committee may, prior to or at the time of grant, condition the vesting of or
grant of Restricted Stock upon the continued service of the participant, the
attainment of Performance Goals, or both, and may designate an Award of
Restricted Stock as a Qualified Performance-Based Award.  The provisions of
Restricted Stock Awards (including the applicable Performance Goals) need not be
the same with respect to each recipient.

 

14

--------------------------------------------------------------------------------


 


(B)           AWARDS AND CERTIFICATES.  SHARES OF RESTRICTED STOCK SHALL BE
EVIDENCED IN SUCH MANNER AS THE COMMITTEE MAY DEEM APPROPRIATE, INCLUDING
BOOK-ENTRY REGISTRATION OR ISSUANCE OF ONE OR MORE STOCK CERTIFICATES.  ANY
CERTIFICATE ISSUED IN RESPECT OF SHARES OF RESTRICTED STOCK SHALL BE REGISTERED
IN THE NAME OF SUCH PARTICIPANT AND SHALL BEAR AN APPROPRIATE LEGEND REFERRING
TO THE TERMS, CONDITIONS, AND RESTRICTIONS APPLICABLE TO SUCH AWARD,
SUBSTANTIALLY IN THE FOLLOWING FORM:


 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Amended and Restated IAC/InterActiveCorp 2000 Stock and Annual Incentive Plan
and a Restricted Stock Agreement.  Copies of such Plan and Agreement are on file
at the offices of IAC/InterActiveCorp.”

 

The Committee may require that the certificates evidencing such shares be held
in custody by the Corporation until the restrictions thereon shall have lapsed
and that, as a condition of any Award of Restricted Stock, the participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.


 


(C)           TERMS AND CONDITIONS.  SHARES OF RESTRICTED STOCK SHALL BE SUBJECT
TO THE FOLLOWING TERMS AND CONDITIONS:


 


(I)            SUBJECT TO THE PROVISIONS OF THE PLAN AND THE RESTRICTED STOCK
AGREEMENT REFERRED TO IN SECTION 7(C)(VI), DURING THE PERIOD, IF ANY, SET BY THE
COMMITTEE, COMMENCING WITH THE DATE OF SUCH AWARD FOR WHICH SUCH PARTICIPANT’S
CONTINUED SERVICE IS REQUIRED (THE “RESTRICTION PERIOD”), AND UNTIL THE LATER OF
(I) THE EXPIRATION OF THE RESTRICTION PERIOD AND (II) THE DATE THE APPLICABLE
PERFORMANCE GOALS (IF ANY) ARE  SATISFIED, THE PARTICIPANT SHALL NOT BE
PERMITTED TO SELL, ASSIGN, TRANSFER, PLEDGE OR OTHERWISE ENCUMBER SHARES OF
RESTRICTED STOCK; PROVIDED, THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
FOREGOING SHALL NOT PREVENT A PARTICIPANT FROM PLEDGING RESTRICTED STOCK AS
SECURITY FOR A LOAN, THE SOLE PURPOSE OF WHICH IS TO PROVIDE FUNDS TO PAY THE
OPTION PRICE FOR STOCK OPTIONS.  WITHIN THESE LIMITS, THE COMMITTEE MAY PROVIDE
FOR THE LAPSE OF RESTRICTIONS BASED UPON PERIOD OF SERVICE IN INSTALLMENTS OR
OTHERWISE AND MAY ACCELERATE OR WAIVE, IN WHOLE OR IN PART, RESTRICTIONS BASED
UPON PERIOD OF SERVICE OR UPON PERFORMANCE; PROVIDED, HOWEVER, THAT IN THE CASE
OF RESTRICTED STOCK SUBJECT TO PERFORMANCE GOALS GRANTED TO A PARTICIPANT WHO IS
A COVERED EMPLOYEE, THE APPLICABLE PERFORMANCE GOALS HAVE BEEN SATISFIED.


 


(II)           EXCEPT AS PROVIDED IN THIS PARAGRAPH (II) AND SECTION 7(C)(I) AND
THE RESTRICTED STOCK AGREEMENT, THE PARTICIPANT SHALL HAVE, WITH RESPECT TO THE
SHARES OF RESTRICTED STOCK, ALL OF THE RIGHTS OF A STOCKHOLDER OF THE
CORPORATION HOLDING THE CLASS OR SERIES OF COMMON STOCK THAT IS THE SUBJECT OF
THE RESTRICTED STOCK, INCLUDING, IF APPLICABLE, THE RIGHT TO VOTE THE SHARES AND
THE RIGHT TO RECEIVE ANY CASH DIVIDENDS.  IF SO DETERMINED BY THE COMMITTEE IN
THE APPLICABLE RESTRICTED STOCK AGREEMENT AND SUBJECT TO SECTION 14(E) OF THE
PLAN, (1) CASH DIVIDENDS ON THE CLASS OR SERIES OF COMMON STOCK THAT IS THE
SUBJECT OF THE RESTRICTED STOCK AWARD SHALL BE AUTOMATICALLY REINVESTED IN


 

15

--------------------------------------------------------------------------------


 


ADDITIONAL RESTRICTED STOCK, HELD SUBJECT TO THE VESTING OF THE UNDERLYING
RESTRICTED STOCK, OR HELD SUBJECT TO MEETING PERFORMANCE GOALS APPLICABLE ONLY
TO DIVIDENDS, (2) DIVIDENDS PAYABLE IN COMMON STOCK SHALL BE PAID IN THE FORM OF
RESTRICTED STOCK OF THE SAME CLASS AS THE COMMON STOCK WITH WHICH SUCH DIVIDEND
WAS PAID, HELD SUBJECT TO THE VESTING OF THE UNDERLYING RESTRICTED STOCK, OR
HELD SUBJECT TO MEETING PERFORMANCE GOALS APPLICABLE ONLY TO DIVIDENDS AND
(3) DIVIDENDS PAYABLE IN SHARES OF A SUBSIDIARY OF THE CORPORATION UPON A
SPIN-OFF TRANSACTION SHALL BE HELD AS RESTRICTED SHARES SUBJECT TO THE VESTING
PROVISIONS OF THE UNDERLYING RESTRICTED STOCK.


 


(III)          EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THE APPLICABLE
RESTRICTED STOCK AGREEMENT AND SECTIONS 7(C)(I), 7(C)(IV) AND 11(A)(II), UPON A
PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY REASON DURING THE RESTRICTION
PERIOD OR BEFORE THE APPLICABLE PERFORMANCE GOALS ARE SATISFIED, ALL SHARES
STILL SUBJECT TO RESTRICTION SHALL BE FORFEITED BY THE PARTICIPANT.


 


(IV)          IN THE EVENT OF A PARTICIPANT’S RETIREMENT OR A PARTICIPANT’S
INVOLUNTARY TERMINATION OF EMPLOYMENT (OTHER THAN FOR CAUSE), THE COMMITTEE
SHALL HAVE THE DISCRETION TO WAIVE, IN WHOLE OR IN PART, ANY OR ALL REMAINING
RESTRICTIONS (OTHER THAN, IN THE CASE OF RESTRICTED STOCK WITH RESPECT TO WHICH
A PARTICIPANT IS A COVERED EMPLOYEE, SATISFACTION OF THE APPLICABLE PERFORMANCE
GOALS, UNLESS THE PARTICIPANT’S EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR
DISABILITY) WITH RESPECT TO ANY OR ALL OF SUCH PARTICIPANT’S SHARES OF
RESTRICTED STOCK.


 


(V)           IF AND WHEN THE RESTRICTION PERIOD EXPIRES WITHOUT A PRIOR
FORFEITURE OF THE RESTRICTED STOCK, UNLEGENDED CERTIFICATES FOR SUCH SHARES
SHALL BE DELIVERED TO THE PARTICIPANT UPON SURRENDER OF THE LEGENDED
CERTIFICATES.


 


(VI)          EACH AWARD SHALL BE CONFIRMED BY, AND BE SUBJECT TO, THE TERMS OF
A RESTRICTED STOCK AGREEMENT.


 


SECTION 8. PERFORMANCE UNITS.


 


(A)           PERFORMANCE UNITS MAY BE AWARDED EITHER ALONE OR IN ADDITION TO
OTHER AWARDS GRANTED UNDER THE PLAN.  THE COMMITTEE SHALL DETERMINE THE OFFICERS
AND EMPLOYEES TO WHOM AND THE TIME OR TIMES AT WHICH PERFORMANCE UNITS SHALL BE
AWARDED, THE NUMBER OF PERFORMANCE UNITS TO BE AWARDED TO ANY PARTICIPANT
(SUBJECT TO THE AGGREGATE LIMIT ON GRANTS TO INDIVIDUAL PARTICIPANTS SET FORTH
IN SECTION 3), THE DURATION OF THE AWARD CYCLE AND ANY OTHER TERMS AND
CONDITIONS OF THE AWARD, IN ADDITION TO THOSE CONTAINED IN SECTION 8(B).


 

The Committee may condition the settlement of or grant of Performance Units upon
the continued service of the participant, the attainment of Performance Goals,
or both, and may designate an Award of Performance Units as a Qualified
Performance-Based Award.  The provisions of such Awards (including the
applicable Performance Goals) need not be the same with respect to each
recipient.

 

16

--------------------------------------------------------------------------------


 


(B)           TERMS AND CONDITIONS.  PERFORMANCE UNITS AWARDS SHALL BE SUBJECT
TO THE FOLLOWING TERMS AND CONDITIONS:


 


(I)            SUBJECT TO THE PROVISIONS OF THE PLAN AND THE PERFORMANCE UNITS
AGREEMENT REFERRED TO IN SECTION 8(B)(VI), PERFORMANCE UNITS MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR 11 OTHERWISE ENCUMBERED DURING THE AWARD
CYCLE.  AT THE EXPIRATION OF THE AWARD CYCLE, THE COMMITTEE SHALL EVALUATE THE
CORPORATION’S PERFORMANCE IN LIGHT OF THE PERFORMANCE GOALS FOR SUCH AWARD TO
THE EXTENT APPLICABLE, AND SHALL DETERMINE THE NUMBER OF PERFORMANCE UNITS
GRANTED TO THE PARTICIPANT WHICH HAVE BEEN EARNED, AND THE COMMITTEE MAY THEN
ELECT TO DELIVER (1) A NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE NUMBER OF
PERFORMANCE UNITS DETERMINED BY THE COMMITTEE TO HAVE BEEN EARNED, OR (2) CASH
EQUAL TO THE FAIR MARKET VALUE OF SUCH NUMBER OF SHARES OF COMMON STOCK TO THE
PARTICIPANT.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 8(B)(III) OR IN THE AWARD,
A PERFORMANCE UNIT SHALL BE SETTLED IF AND WHEN THE PERFORMANCE UNITS VEST (BUT
NO IN EVENT LATER THAN TWO AND A HALF MONTHS AFTER THE END OF THE FISCAL YEAR IN
WHICH THE PERFORMANCE UNITS VEST).


 


(II)           EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THE APPLICABLE
PERFORMANCE UNIT AGREEMENT AND SECTIONS 8(B)(III) AND 11(A)(III), UPON A
PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY REASON DURING THE AWARD CYCLE OR
BEFORE ANY APPLICABLE PERFORMANCE GOALS ARE SATISFIED, THE RIGHTS TO THE SHARES
STILL COVERED BY THE PERFORMANCE UNITS AWARD SHALL BE FORFEITED BY THE
PARTICIPANT.


 


(III)          EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN SECTION 11(A)(III),
UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT (OTHER THAN FOR CAUSE), OR IN THE
EVENT OF A PARTICIPANT’S RETIREMENT, THE COMMITTEE SHALL HAVE THE DISCRETION TO
WAIVE, IN WHOLE OR IN PART, ANY OR ALL REMAINING PAYMENT LIMITATIONS (OTHER
THAN, IN THE CASE OF PERFORMANCE UNITS WITH RESPECT TO WHICH A PARTICIPANT IS A
COVERED EMPLOYEE, SATISFACTION OF ANY APPLICABLE PERFORMANCE GOALS, UNLESS THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT IS BY REASON OF DEATH OR DISABILITY)
WITH RESPECT TO ANY OR ALL OF SUCH PARTICIPANT’S PERFORMANCE UNITS; PROVIDED,
HOWEVER, IF ANY OF SUCH PARTICIPANT’S PERFORMANCE UNITS CONSTITUTE A
“NONQUALIFIED DEFERRED COMPENSATION PLAN” WITHIN THE MEANING OF SECTION 409A OF
THE CODE, SETTLEMENT OF SUCH PERFORMANCE UNITS SHALL NOT OCCUR UNTIL THE
EARLIEST OF (1) DATE SUCH PERFORMANCE UNITS WOULD OTHERWISE BE SETTLED PURSUANT
TO THE TERMS OF THE PERFORMANCE UNIT AGREEMENT AND (2) THE PARTICIPANT’S
“SEPARATION OF SERVICE” WITHIN THE MEANING OF SECTION 409A OF THE CODE.


 


(IV)          EACH AWARD SHALL BE CONFIRMED BY, AND BE SUBJECT TO, THE TERMS OF
A PERFORMANCE UNIT AGREEMENT.


 


(V)           THE COMMITTEE MAY DETERMINE IN THE APPLICABLE PERFORMANCE UNIT
AGREEMENT (OR OTHERWISE), WHETHER AND, THE MANNER IN WHICH, DIVIDEND EQUIVALENTS
SHALL BE PAYABLE ON THE SHARES OF COMMON STOCK WITH RESPECT TO WHICH PERFORMANCE
UNITS HAVE BEEN AWARDED.  IN THE EVENT THAT THE COMMITTEE DETERMINES TO PROVIDE
FOR THE PAYMENT OF DIVIDEND EQUIVALENTS, SUCH DIVIDEND EQUIVALENTS SHALL BE
SUBJECT TO VESTING

 

17

--------------------------------------------------------------------------------


 


AND PAYMENT RESTRICTIONS (INCLUDING THE FORM OF PAYMENT IN CASH OR COMMON STOCK)
AS PROVIDED IN THE UNDERLYING PERFORMANCE UNIT.


 


SECTION 9. TAX OFFSET BONUSES.


 

At the time an Award, other than a Stock Option or Stock Appreciation Right,is
made hereunder or at any time thereafter, the Committee may grant to the
participant receiving such Award the right to receive a cash payment in an
amount specified by the Committee, to be paid at such time or times (if ever) as
the Award results in compensation income to the participant, for the purpose of
assisting the participant to pay the resulting taxes, all as determined by the
Committee and on such other terms and conditions as the Committee shall
determine; provided that any such cash payment shall be structured either (i) to
comply with Section 409A of the Code or (b) to be exempt from Section 409A of
the Code.

 


SECTION 10. BONUS AWARDS.


 


(A)           DETERMINATION OF AWARDS.  THE COMMITTEE SHALL DETERMINE THE BONUS
AWARDS FOR EACH PLAN YEAR OR SHORTER PERIOD, IF APPLICABLE (THE “BONUS
PERIOD”).  PRIOR TO THE BEGINNING OF THE BONUS PERIOD (OR SUCH LATER DATE AS MAY
BE PRESCRIBED BY THE INTERNAL REVENUE SERVICE UNDER SECTION 162(M) OF THE CODE),
THE COMMITTEE SHALL ESTABLISH PERFORMANCE GOALS FOR BONUS AWARDS FOR THE BONUS
PERIOD; PROVIDED, THAT SUCH PERFORMANCE GOALS MAY BE ESTABLISHED AT A LATER DATE
FOR PARTICIPANTS WHO ARE NOT COVERED EMPLOYEES.  BONUS AMOUNTS PAYABLE TO ANY
INDIVIDUAL PARTICIPANT WITH RESPECT TO ANY CALENDAR YEAR WILL BE LIMITED TO A
MAXIMUM OF $10 MILLION.


 


(B)           PAYMENT OF AWARDS.  BONUS AWARDS UNDER THE PLAN SHALL BE PAID IN
CASH OR IN SHARES OF COMMON STOCK (VALUED AT FAIR MARKET VALUE AS OF THE DATE OF
PAYMENT) AS DETERMINED BY THE COMMITTEE.  IT IS INTENDED THAT A BONUS AWARD WILL
BE PAID NO LATER THAN THE FIFTEENTH (15TH) DAY OF THE THIRD MONTH FOLLOWING THE
LATER OF: (I) THE END OF THE PARTICIPANT’S TAXABLE YEAR IN WHICH THE
REQUIREMENTS FOR SUCH BONUS AWARD HAVE BEEN SATISFIED BY THE PARTICIPANT OR
(II) THE END OF THE CORPORATION’S FISCAL YEAR IN WHICH THE REQUIREMENTS FOR SUCH
BONUS AWARD HAVE BEEN SATISFIED BY THE PARTICIPANT.  TO THE EXTENT PROVIDED BY
THE COMMITTEE, A PARTICIPANT MAY ELECT TO DEFER RECEIPT OF AMOUNTS PAYABLE UNDER
A BONUS AWARD FOR A SPECIFIED PERIOD, OR UNTIL A SPECIFIED EVENT, SUBJECT IN
EACH CASE TO THE COMMITTEE’S APPROVAL AND IN ACCORDANCE WITH THE TERMS OF PLANS
AND ARRANGEMENTS THAT COMPLY WITH SECTION 409A THAT MAY BE ESTABLISHED FROM TIME
TO TIME.  THE BONUS AWARD FOR ANY PLAN YEAR OR SUCH SHORTER PERFORMANCE PERIOD
TO ANY PARTICIPANT MAY BE REDUCED OR ELIMINATED BY THE COMMITTEE IN ITS
DISCRETION.


 


(C)           TERMINATION OF EMPLOYMENT.  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE PAYMENT OF A BONUS AWARD, UNLESS THE ANNUAL PERFORMANCE GOALS FOR THE
BONUS PERIOD ARE SATISFIED OR AS OTHERWISE SET FORTH IN SECTION 11, IF AT ANY
TIME PRIOR TO THE END OF THE BONUS PERIOD THE PARTICIPANT HAS A TERMINATION
EMPLOYMENT FOR ANY REASON OTHER THAN DEATH OR DISABILITY.


 

18

--------------------------------------------------------------------------------


 


SECTION 11. CHANGE IN CONTROL PROVISIONS.


 


(A)           IMPACT OF EVENT.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN
TO THE CONTRARY, SUBJECT TO SECTION 16, UPON A CHANGE IN CONTROL:


 


(I)            ANY STOCK OPTIONS AND STOCK APPRECIATION RIGHTS OUTSTANDING AS OF
THE DATE OF SUCH CHANGE IN CONTROL, AND WHICH ARE NOT THEN EXERCISABLE AND
VESTED, SHALL BECOME IMMEDIATELY FULLY EXERCISABLE AND VESTED.


 


(II)           THE RESTRICTIONS AND DEFERRAL LIMITATIONS APPLICABLE TO ANY
RESTRICTED STOCK SHALL IMMEDIATELY LAPSE, AND SUCH RESTRICTED STOCK SHALL BECOME
FREE OF ALL RESTRICTIONS AND BECOME FULLY VESTED AND TRANSFERABLE.


 


(III)          ALL PERFORMANCE UNITS SHALL BE CONSIDERED TO BE IMMEDIATELY
EARNED AND PAYABLE IN FULL, AND ANY RESTRICTIONS SHALL LAPSE AND SUCH
PERFORMANCE UNITS SHALL BE SETTLED IN CASH OR SHARES OF COMMON STOCK, AS
DETERMINED BY THE COMMITTEE, AS PROMPTLY AS IS PRACTICABLE; PROVIDED, HOWEVER,
THAT WITH RESPECT TO ANY PERFORMANCE UNIT THAT CONSTITUTES A “NONQUALIFIED
DEFERRED COMPENSATION PLAN” WITHIN THE MEANING OF SECTION 409A OF THE CODE, THE
SETTLEMENT OF SUCH PERFORMANCE UNITS PURSUANT TO THIS SECTION 10(A)(III) SHALL
NOT OCCUR UNTIL THE EARLIEST OF (1) THE CHANGE IN CONTROL IF SUCH CHANGE IN
CONTROL CONSTITUTES A “CHANGE IN THE OWNERSHIP OF THE CORPORATION,” A “CHANGE IN
EFFECTIVE CONTROL OF THE CORPORATION” OR A “CHANGE IN THE OWNERSHIP OF A
SUBSTANTIAL PORTION OF THE ASSETS OF THE CORPORATION,” WITHIN THE MEANING OF
SECTION 409A(A)(2)(A)(V) OF THE CODE, (2) THE DATE SUCH PERFORMANCE UNITS WOULD
OTHERWISE BE SETTLED PURSUANT TO THE TERMS OF THE AWARD AGREEMENT AND (3) THE
PARTICIPANT’S “SEPARATION OF SERVICE” WITHIN THE MEANING OF SECTION 409A OF THE
CODE.


 


(IV)          TO THE EXTENT DETERMINED BY THE COMMITTEE, BONUS AWARDS MAY BE
PAID IN WHOLE OR IN PART TO PARTICIPANTS NOTWITHSTANDING THE ATTAINMENT OF
PERFORMANCE GOALS.


 


(B)           DEFINITION OF CHANGE IN CONTROL.  FOR PURPOSES OF THE PLAN, UNLESS
OTHERWISE PROVIDED IN AN OPTION AGREEMENT OR OTHER AGREEMENT RELATING TO AN
AWARD, A “CHANGE IN CONTROL” SHALL MEAN THE HAPPENING OF ANY OF THE FOLLOWING
EVENTS:


 


(I)            THE ACQUISITION BY ANY INDIVIDUAL ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE EXCHANGE ACT), OTHER THAN BARRY
DILLER, LIBERTY MEDIA CORPORATION, AND THEIR RESPECTIVE AFFILIATES (A “PERSON”)
OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE
EXCHANGE ACT) OF EQUITY SECURITIES OF THE CORPORATION REPRESENTING MORE THAN 50%
OF THE VOTING POWER OF THE THEN OUTSTANDING EQUITY SECURITIES OF THE CORPORATION
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING
CORPORATION VOTING SECURITIES”); PROVIDED, HOWEVER, THAT FOR PURPOSES OF THIS
SUBSECTION (I), THE FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE OF
CONTROL: (A) ANY ACQUISITION BY THE CORPORATION, (B) ANY ACQUISITION BY ANY
EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE
CORPORATION OR ANY CORPORATION


 

19

--------------------------------------------------------------------------------


 


CONTROLLED BY THE CORPORATION, OR (C) ANY ACQUISITION BY ANY CORPORATION
PURSUANT TO A TRANSACTION WHICH COMPLIES WITH CLAUSES (A), (B) AND (C) OF
SUBSECTION (III); OR


 


(II)           INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE, CONSTITUTE THE BOARD
(THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A DIRECTOR
SUBSEQUENT TO THE EFFECTIVE DATE, WHOSE ELECTION, OR NOMINATION FOR ELECTION BY
THE CORPORATION’S SHAREHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF
THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL BE CONSIDERED AS THOUGH
SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD, BUT EXCLUDING, FOR THIS
PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A
RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO THE ELECTION
OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR
CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD; OR


 


(III)          CONSUMMATION OF A REORGANIZATION, MERGER OR CONSOLIDATION OR SALE
OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
CORPORATION OR THE PURCHASE OF ASSETS OR STOCK OF ANOTHER ENTITY (A “BUSINESS
COMBINATION”), IN EACH CASE, UNLESS IMMEDIATELY FOLLOWING SUCH BUSINESS
COMBINATION, (A) ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO
WERE THE BENEFICIAL OWNERS OF THE OUTSTANDING CORPORATION VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION WILL BENEFICIALLY OWN, DIRECTLY
OR INDIRECTLY, MORE THAN 50% OF THE THEN OUTSTANDING COMBINED VOTING POWER OF
THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS (OR EQUIVALENT GOVERNING BODY, IF APPLICABLE) OF THE
ENTITY RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION,
AN ENTITY WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE CORPORATION OR ALL OR
SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR
MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP,
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF THE OUTSTANDING CORPORATION
VOTING SECURITIES, (B) NO PERSON (EXCLUDING BARRY DILLER, LIBERTY MEDIA
CORPORATION, AND THEIR RESPECTIVE AFFILIATES, ANY EMPLOYEE BENEFIT PLAN (OR
RELATED TRUST) OF THE CORPORATION OR SUCH ENTITY RESULTING FROM SUCH BUSINESS
COMBINATION) WILL BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN A MAJORITY
OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF SUCH
ENTITY EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP OF THE CORPORATION EXISTED PRIOR
TO THE BUSINESS COMBINATION AND (C) AT LEAST A MAJORITY OF THE MEMBERS OF THE
BOARD OF DIRECTORS (OR EQUIVALENT GOVERNING BODY, IF APPLICABLE) OF THE ENTITY
RESULTING FROM SUCH BUSINESS COMBINATION WILL HAVE BEEN MEMBERS OF THE INCUMBENT
BOARD AT THE TIME OF THE INITIAL AGREEMENT, OR ACTION OF THE BOARD, PROVIDING
FOR SUCH BUSINESS COMBINATION; OR


 


(IV)          APPROVAL BY THE STOCKHOLDERS OF THE CORPORATION OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE CORPORATION.


 

20

--------------------------------------------------------------------------------


 


(C)           CHANGE IN CONTROL PRICE.  FOR PURPOSES OF THE PLAN, “CHANGE IN
CONTROL PRICE” MEANS THE HIGHER OF (I) THE HIGHEST REPORTED SALES PRICE, REGULAR
WAY, OF A SHARE OF COMMON STOCK IN ANY TRANSACTION REPORTED ON THE NEW YORK
STOCK EXCHANGE COMPOSITE TAPE OR OTHER NATIONAL EXCHANGE ON WHICH SUCH SHARES
ARE LISTED OR ON NASDAQ DURING THE 60-DAY PERIOD PRIOR TO AND INCLUDING THE DATE
OF A CHANGE IN CONTROL OR (II) IF THE CHANGE IN CONTROL IS THE RESULT OF A
TENDER OR EXCHANGE OFFER OR A BUSINESS COMBINATION, THE HIGHEST PRICE PER SHARE
OF COMMON STOCK PAID IN SUCH TENDER OR EXCHANGE OFFER OR BUSINESS COMBINATION;
PROVIDED, HOWEVER, THAT IN THE CASE OF INCENTIVE STOCK OPTIONS AND STOCK
APPRECIATION RIGHTS RELATING TO INCENTIVE STOCK OPTIONS, THE CHANGE IN CONTROL
PRICE SHALL BE IN ALL CASES THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE
DATE THE RIGHT SET FORTH IN SECTION 5(K) IS EXERCISED.  TO THE EXTENT THAT THE
CONSIDERATION PAID IN ANY SUCH TRANSACTION DESCRIBED ABOVE CONSISTS ALL OR IN
PART OF SECURITIES OR OTHER NONCASH CONSIDERATION, THE VALUE OF SUCH SECURITIES
OR OTHER NONCASH CONSIDERATION SHALL BE DETERMINED IN THE SOLE DISCRETION OF THE
BOARD IN COMPLIANCE WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE.


 


SECTION 12. TERM, AMENDMENT AND TERMINATION.


 

The Plan will terminate 10 years after the Effective Date of the Plan; provided,
that the Awards outstanding as of such date shall not be affected or impaired by
the termination of the Plan.

 

The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which would impair the rights of an
optionee under a Stock Option or a recipient of a Stock Appreciation Right,
Restricted Stock Award, Performance Unit Award or Bonus Award theretofore
granted without the optionee’s or recipient’s consent, except as required by
applicable law (including without limitation Section 409A of the Code), NASDAQ
or stock exchange rules, tax rules or accounting rules.  In addition, no such
amendment shall be made without the approval of the Corporation’s stockholders
to the extent such approval is required by applicable law, NASDAQ or stock
exchange rules or by agreement.  Notwithstanding anything to the contrary
herein, the Committee or Board may amend or alter the Plan (or set up a program
under the Plan) in such manner as may be necessary so as to have the Plan
conform to local rules and regulations in any jurisdiction outside the United
States.

 

The Committee may amend the terms of any Stock Option or other Award theretofore
granted, but no such amendment shall impair the rights of any holder of such
Award without the holder’s consent, except as required by applicable law
(including without limitation Section 409A of the Code), NASDAQ or stock
exchange rules, tax rules or accounting rules.  No amendment of the Plan or any
Award shall cause a Qualified Performance-Based Award to cease to qualify for
the Section 162(m) Exemption (taking into consideration the deferral of any
vesting, settlement or payment of an Award until a participant is no longer a
Covered Employee).  Notwithstanding any provision of the Plan or an Award
Agreement to the contrary, in the event that any term

 

21

--------------------------------------------------------------------------------


 

of any agreements or other documents evidencing Awards under this Plan conflicts
with any provision of the Plan that specifically pertains to Section 409A of the
Code, the provision of the Plan shall govern.

 

Subject to the above provisions, the Board shall have authority to amend the
Plan to take into account changes in law and tax and accounting rules as well as
other developments, and to grant Awards which qualify for beneficial treatment
under such rules without stockholder approval.

 


SECTION 13. UNFUNDED STATUS OF PLAN.


 

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation.  The Committee may authorize the creation
of trusts or other arrangements to meet the obligations created under the Plan
to deliver Common Stock or make payments; provided, however, that the existence
of such trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan.  Notwithstanding any other provision of this Plan to the
contrary, with respect to any Award that constitutes a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code, no trust
shall be funded with respect to any such Award if such funding would result in
taxable income to the participant by reason of Section 409A(b) of the Code and
in no event shall any such trust assets at any time be located or transferred
outside of the United States, within the meaning of Section 409A(b) of the Code.

 


SECTION 14. GENERAL PROVISIONS.


 


(A)           THE COMMITTEE MAY REQUIRE EACH PERSON PURCHASING OR RECEIVING
SHARES PURSUANT TO AN AWARD TO REPRESENT TO AND AGREE WITH THE CORPORATION IN
WRITING THAT SUCH PERSON IS ACQUIRING THE SHARES WITHOUT A VIEW TO THE
DISTRIBUTION THEREOF.  THE CERTIFICATES FOR SUCH SHARES MAY INCLUDE ANY LEGEND
WHICH THE COMMITTEE DEEMS APPROPRIATE TO REFLECT ANY RESTRICTIONS ON TRANSFER.


 

Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Corporation shall not be required to issue or deliver any
certificate or certificates for shares of Common Stock under the Plan prior to
fulfillment of all of the following conditions:

 

(1) LISTING OR APPROVAL FOR LISTING UPON NOTICE OF ISSUANCE, OF SUCH SHARES ON
NASDAQ OR ON THE NEW YORK STOCK EXCHANGE, INC., OR SUCH OTHER SECURITIES
EXCHANGE AS MAY AT THE TIME BE THE PRINCIPAL MARKET FOR THE COMMON STOCK;

 

(2) ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES OF THE CORPORATION
UNDER ANY STATE OR FEDERAL LAW OR REGULATION OR THE MAINTAINING IN EFFECT OF ANY
SUCH REGISTRATION OR OTHER QUALIFICATION WHICH THE COMMITTEE SHALL, IN ITS
ABSOLUTE DISCRETION UPON THE ADVICE OF COUNSEL, DEEM NECESSARY OR ADVISABLE; AND

 

22

--------------------------------------------------------------------------------


 

(3) OBTAINING ANY OTHER CONSENT, APPROVAL, OR PERMIT FROM ANY STATE OR FEDERAL
GOVERNMENTAL AGENCY WHICH THE COMMITTEE SHALL, IN ITS ABSOLUTE DISCRETION AFTER
RECEIVING THE ADVICE OF COUNSEL, DETERMINE TO BE NECESSARY OR ADVISABLE.

 


(B)           NOTHING CONTAINED IN THE PLAN SHALL PREVENT THE CORPORATION OR ANY
SUBSIDIARY OR AFFILIATE FROM ADOPTING OTHER OR ADDITIONAL COMPENSATION
ARRANGEMENTS FOR ITS EMPLOYEES.


 


(C)           ADOPTION OF THE PLAN SHALL NOT CONFER UPON ANY EMPLOYEE ANY RIGHT
TO CONTINUED EMPLOYMENT, NOR SHALL IT INTERFERE IN ANY WAY WITH THE RIGHT OF THE
CORPORATION OR ANY SUBSIDIARY OR AFFILIATE TO TERMINATE THE EMPLOYMENT OF ANY
EMPLOYEE AT ANY TIME.


 


(D)           NO LATER THAN THE DATE AS OF WHICH AN AMOUNT FIRST BECOMES
INCLUDIBLE IN THE GROSS INCOME OF THE PARTICIPANT FOR FEDERAL INCOME TAX
PURPOSES WITH RESPECT TO ANY AWARD UNDER THE PLAN, THE PARTICIPANT SHALL PAY TO
THE CORPORATION, OR MAKE ARRANGEMENTS SATISFACTORY TO THE CORPORATION REGARDING
THE PAYMENT OF, ANY FEDERAL, STATE, LOCAL OR FOREIGN TAXES OF ANY KIND REQUIRED
BY LAW TO BE WITHHELD WITH RESPECT TO SUCH AMOUNT.  UNLESS OTHERWISE DETERMINED
BY THE CORPORATION, WITHHOLDING OBLIGATIONS MAY BE SETTLED WITH COMMON STOCK,
INCLUDING COMMON STOCK THAT IS PART OF THE AWARD THAT GIVES RISE TO THE
WITHHOLDING REQUIREMENT.  THE OBLIGATIONS OF THE CORPORATION UNDER THE PLAN
SHALL BE CONDITIONAL ON SUCH PAYMENT OR ARRANGEMENTS, AND THE CORPORATION AND
ITS SUBSIDIARIES AND AFFILIATES SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE
RIGHT TO DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OTHERWISE DUE TO THE
PARTICIPANT.  THE COMMITTEE MAY ESTABLISH SUCH PROCEDURES AS IT DEEMS
APPROPRIATE, INCLUDING MAKING IRREVOCABLE ELECTIONS, FOR THE SETTLEMENT OF
WITHHOLDING OBLIGATIONS WITH COMMON STOCK.


 


(E)           REINVESTMENT OF DIVIDENDS IN ADDITIONAL RESTRICTED STOCK OR
PERFORMANCE UNITS AT THE TIME OF ANY DIVIDEND PAYMENT WITH RESPECT TO RESTRICTED
STOCK OR PERFORMANCE UNITS, RESPECTIVELY, SHALL ONLY BE PERMISSIBLE IF
SUFFICIENT SHARES OF COMMON STOCK ARE AVAILABLE UNDER SECTION 3 FOR SUCH
REINVESTMENT (TAKING INTO ACCOUNT THEN OUTSTANDING STOCK OPTIONS AND OTHER
AWARDS).


 


(F)            THE COMMITTEE SHALL ESTABLISH SUCH PROCEDURES AS IT DEEMS
APPROPRIATE FOR A PARTICIPANT TO DESIGNATE A BENEFICIARY TO WHOM ANY AMOUNTS
PAYABLE IN THE EVENT OF THE PARTICIPANT’S DEATH ARE TO BE PAID OR BY WHOM ANY
RIGHTS OF THE PARTICIPANT, AFTER THE PARTICIPANT’S DEATH, MAY BE EXERCISED.


 


(G)           IN THE CASE OF A GRANT OF AN AWARD TO ANY EMPLOYEE OF A SUBSIDIARY
OR OTHER AFFILIATE OF THE CORPORATION, THE CORPORATION MAY, IF THE COMMITTEE SO
DIRECTS, ISSUE OR TRANSFER THE SHARES OF COMMON STOCK, IF ANY, COVERED BY THE
AWARD TO THE SUBSIDIARY OR SUCH OTHER AFFILIATE, FOR SUCH LAWFUL CONSIDERATION
AS THE COMMITTEE MAY SPECIFY, UPON THE CONDITION OR UNDERSTANDING THAT THE
SUBSIDIARY WILL TRANSFER THE SHARES OF COMMON STOCK TO THE EMPLOYEE IN
ACCORDANCE WITH THE TERMS OF THE AWARD SPECIFIED BY THE COMMITTEE PURSUANT TO
THE PROVISIONS OF THE PLAN.

 

23

--------------------------------------------------------------------------------


 


(H)           THE PLAN AND ALL AWARDS MADE AND ACTIONS TAKEN THEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.


 


(I)            IN THE EVENT AN AWARD IS GRANTED TO A PARTICIPANT WHO IS EMPLOYED
OR PROVIDING SERVICES OUTSIDE THE UNITED STATES AND WHO IS NOT COMPENSATED FROM
A PAYROLL MAINTAINED IN THE UNITED STATES, THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, MODIFY THE PROVISIONS OF THE PLAN AS THEY PERTAIN TO SUCH INDIVIDUAL
TO COMPLY WITH APPLICABLE FOREIGN LAW OR TO RECOGNIZE DIFFERENCES IN LOCAL LAW,
CURRENCY OR TAX POLICY.  THE COMMITTEE MAY ALSO IMPOSE CONDITIONS ON THE
EXERCISE OR VESTING OF AWARDS IN ORDER TO MINIMIZE THE CORPORATION’S OBLIGATIONS
WITH RESPECT TO TAX EQUALIZATION FOR PARTICIPANTS ON ASSIGNMENTS OUTSIDE THEIR
HOME COUNTRY.


 


SECTION 15. EFFECTIVE DATE OF PLAN


 

The Plan shall be effective as of March 11, 2003, the date it was approved by
the Board (the “Effective Date”), subject to later approval by the Corporation’s
stockholders.

 


SECTION 16. SECTION 409A OF THE CODE.


 


(A)           IT IS THE INTENTION OF THE CORPORATION THAT NO AWARD SHALL BE
“DEFERRED COMPENSATION” SUBJECT TO SECTION 409A OF THE CODE, UNLESS AND TO THE
EXTENT THAT THE COMMITTEE SPECIFICALLY DETERMINES OTHERWISE AS PROVIDED IN THIS
SECTION 14(K), AND THE PLAN AND THE TERMS AND CONDITIONS OF ALL AWARDS SHALL BE
INTERPRETED ACCORDINGLY.


 


(B)           THE TERMS AND CONDITIONS GOVERNING ANY AWARDS THAT THE COMMITTEE
DETERMINES WILL BE SUBJECT TO SECTION 409A OF THE CODE, INCLUDING ANY RULES FOR
ELECTIVE OR MANDATORY DEFERRAL OF THE DELIVERY OF CASH OR SHARES OF COMMON STOCK
PURSUANT THERETO AND ANY RULES REGARDING TREATMENT OF SUCH AWARDS IN THE EVENT
OF A CHANGE IN CONTROL, SHALL BE SET FORTH IN THE APPLICABLE AWARD AGREEMENT,
AND SHALL COMPLY IN ALL RESPECTS WITH SECTION 409A OF THE CODE.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY,
WITH RESPECT TO ANY AWARD THAT CONSTITUTES A “NONQUALIFIED DEFERRED COMPENSATION
PLAN,” ANY PAYMENTS (WHETHER IN CASH, SHARES OR OTHER PROPERTY) TO BE MADE WITH
RESPECT TO THE AWARD IN CONNECTION WITH AND UPON THE PARTICIPANT’S TERMINATION
OF EMPLOYMENT SHALL BE DELAYED IF THE PARTICIPANT IS A SPECIFIED EMPLOYEE UNTIL
THE EARLIER OF (I) THE FIRST DAY OF THE SEVENTH MONTH FOLLOWING THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT AND (II) THE PARTICIPANT’S DEATH.


 

24

--------------------------------------------------------------------------------


 


SECTION 17. ELECTRONIC DISTRIBUTION AND ACCEPTANCE OF AWARD AGREEMENTS.


 

Notwithstanding anything to the contrary contained in the Plan with respect to
requirements for written agreements or other documents evidencing Awards and the
execution thereof by the Corporation, the Committee or, except to the extent
prohibited under applicable law, its delegate(s) may establish that such
agreements or other documents evidencing Awards under this Plan be in electronic
form and may, but need not, require as a condition to any such agreement’s or
document’s effectiveness that such agreement or document be executed by the
participant, including by electronic indication of acceptance, and that such
participant agree to such further terms and conditions as specified in such
agreement or document.

 

25

--------------------------------------------------------------------------------
